DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (US 2019/0208507 Al — Provisional application No. 62/644,260, filed on Mar. 16, 2018) in view of Document D1: WO 2015/079971 A1) and further in view of Zhou et al. (US 2019/0246421 Al — Provisional application No. 62/627,812, filed on Feb. 8, 2018) and further in view of BAE et al. (US 2020/0146032 A1 – provision application No. 62/617,087, filed on Jan. 12, 2018).
Regarding claims 7 and 10-12, Xiong et al. teach a terminal/a radio communication method for a terminal/ a base station/ a system comprising a base station and a terminal 
Xiong et al. (Provisional application No. 62/644,260, filed on Mar. 16, 2018) do not mention receiving a configured scheduling-radio network temporary identifier (CS-RNTI), as a radio resource control (RRC) parameter, for downlink semi-persistent scheduling (SPS) and an uplink configured grant, the CS-RNTI being independently configured per cell group. Document D1 teaches a terminal device receives information for a cell group including information indicating an RNTI, and monitors a PDCCH in the common search space for one of the cells in the cell group (see abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above teaching of document D1 to the method of Xiong et al. in order for the UE can be further configured to identify, at the 
Zhou et al. teach receiving a configured scheduling-radio network temporary identifier (CS-RNTI), for downlink semi- persistent scheduling (SPS) and an uplink configured grant (see pars. 0330-0333 and par. 0336: a base station may transmit a DCI to a UE to trigger a Semi-Persistent Scheduling (SPS) assignment. a gNB may trigger a SPS (e.g., for downlink transmission) or type 2 grant-free (GF, e.g., for uplink transmission) activation by transmitting a DCI at subframe n. When receiving a first DCI with CRC scrambled by a first RNTI, the UE may consider a PUSCH assignment indicated by the first DCI is for SPS/type 2 GF scheduling).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above teaching of Zhou et al. to the method of Xiong et al. in order for the gNB may save the PDCCH transmission for uplink grant.
BAE et al. teach a configured scheduling-radio network temporary identifier (CS-RNTI), as a radio resource control (RRC) parameter and the CS-RNTI being independently configured per cell group (see par. 0400 of US 2020/0146032 or page 26 of 62/617,087: When a Type 1 PUSCH resource using only the RRC configuration and a Type 2 PUSCH resource using the RRC configuration and the DCI are simultaneously configured in one cell, the UE group of each configuration may be different, so a method of deriving the cyclic shift using a UE identifier (e.g., CS-RNTI) may reduce flexibility).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above teaching of BAE et al. to the method of Xiong et al. in order to reduce flexibility.

Regarding claim 9, Xiong et al. also teach wherein the DCI includes a second field indicating a bandwidth part in which a downlink shared channel or an uplink shared channel is scheduled, and wherein the control section controls, based on the DCI, an activation or a deactivation of semi-persistent scheduling in the bandwidth part or a configured grant in the bandwidth part (see fig. 3a and pars. 0039-0044 of US 2019/0208507 A1 or pages 5-9 and fig.2; fig. 3 of Provisional application No. 62/644,260).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844. The examiner can normally be reached Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Q NGUYEN/Primary Examiner, Art Unit 2643